UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUl\/IBIA F I L E D
Juan Gabriel Cisneros, ) JAN 2 6 2017
Plaimiff, § Cg:iis` ii»'rsih§i§l§?,$c&r§?£'é?l£l§£
v. § Civil Action No. l6-2095-UNA y
Office of the Attorney General §
of the United States el' al., )
Defendants. §

MEMORANDUM OPINION

The plaintiff, a federal prisoner proceeding pro se, has submitted a Complaint and an
application to proceed informal pauperis The application Will be granted and the complaint Will
be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner’s case upon a
determination that the complaint fails to state a claim upon Which relief may be granted).

The plaintiff seeks “declaratory, injunctive, or prospective relief’ for his alleged
unconstitutional criminal prosecution in the Southern District of Texas. lf the plaintiff were to
succeed on his claims, his conviction could not stand. Therefore, this action is “not cognizable
unless and until [the plaintiff] meets the requirements of Heck” by having the conviction
invalidated via direct appeal or habeas corpus, or declared void by an authorized tribunal. Harrz`s
v. Fulwood, 6ll Fed. App’x. l, 2 (D.C. Cir. 2015) (per curiam) (citing Heck v. Humphrey, 512
U.S. 477, 486-87 (1994)). “Heck applies ‘no matter the relief sought (damages or equitable
relief) . . . if success in [the] action Would necessarily demonstrate the invalidity of confinement
or its duration.”’ Ia’. (quoting Wilkl`nson v. Dotson, 544 U.S. 74, 81-82 (2005) (alterations in

original)).

The plaintiffs convictions have not been invalidated See Um'ted States v. Cisneros, 112
F.3d 1272 (5th Cir. 1997) (affirming convictions on direct appeal); Cisneros v. Stephens, No.
2:13-Cv-126, 2014 WL 427188 (S.D. Tex. Feb. 4, 2014) (dismissing habeas corpus petition and
denying certificate of appealability). Accordingly, this action Will be dismissed for failure to

state a claim. A separate order accompanies this Memorandum Opinion.

/S//z?» /A/¢€’/

l C'hiefJudge
Date: Januarygé é, 2017